DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a method and system, which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
The claims recite a judicial exception.
Claim 1 recite a system comprising: a plurality of processors; 
a plurality of memory devices; and 
one or more display devices, wherein: 
the processors, the memory devices, and the one or more display devices are communicatively connected, and 
the plurality of memory devices collectively stores computer-executable instructions for controlling the processors to, collectively: 
receive information identifying a first player associated with a first device having at least one display device of the one or more display devices, at least one memory device of the memory devices, and at least one processor of the processors; 
cause a tournament graphical user interface (GUI) to be displayed on the at least one display device of the first device, the tournament GUI including a plurality of controls configured to display one or more unlocked tournament games that are available for play by the first player within a gaming tournament and one or more locked tournament games that are each available for play within the gaming tournament by the first player once unlocked for the first player; 
determine when one or more first conditions are met; 
cause, responsive to determining that the one or more first conditions are met, a first locked tournament game of the one or more locked tournament games indicated by the tournament GUI displayed on the at least one display device of the first device to transition to being an unlocked tournament game available for play by the first player; 
receive a first player game selection input via the tournament GUI displayed on the at least one display device of the first device, the first player game selection input associated with one of the one or more unlocked tournament games displayed by the tournament GUI displayed on the at least one display device of the first device; 
cause a first unlocked tournament game of the one or more unlocked tournament games to be presented for play via the at least one display device of the first device responsive, at least in part, to receipt of a player input via the ARISPO41US/P06105USP1U192tournament GUI displayed on the at least one display device of the first device; and 
adjust a first tournament score associated with the first player responsive to game outcomes in the first unlocked tournament game resulting from plays of the first unlocked tournament game.

Claim 20 recites a system comprising: one or more processors; and 
one or more memory devices, wherein: 
the one or more processors and the one or more memory devices are communicatively connected, and the one or more memory devices collectively store computer-executable instructions for controlling the one or more processors to, collectively: 
receive information identifying a first player associated with a first device, wherein the first player is a participant in an asynchronous gaming tournament; 
determine when one or more first conditions are met; 
cause, responsive to determining that the one or more first conditions are met, a signal to be sent to the first device that causes a first locked tournament game of one or more locked tournament games for the asynchronous gaming tournament to be transitioned to being a first unlocked tournament game available for play by the first player on the first device; 
receive a first player game selection input from the first device that is associated with the first unlocked tournament game; 
send a signal to the first device to cause the first unlocked tournament game of the one or more unlocked tournament games to be presented for play on the first device responsive, at least in part, to receipt of the first player game selection input from the first device; 
receive messages indicating game outcomes associated with the first player's play of the first unlocked tournament game; and 
adjust a first tournament score associated with the first player responsive to the game outcomes associated with the first player's play of the first unlocked tournament game.  
 

The claim limitations (as underlined above) are steps of organizing human activity. 
According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 

The claim limitations (as underlined) recite that a tournament game is initiated and information identifying players is received. The abstract idea of organizing human activity includes managing interaction between people including social activities. Therefore, the claim recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. 
The claim recite one or more processors to perform the abstract idea of managing a game. As indicated in Applicant’s specification, the user device is a general purpose computer. Although not positively claimed as part of the claimed system, the claim indicates that that system is connected to a server, and databases. The server, database, are also used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recites additional limitation of a computer system. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used to transmit and storing (retrieving and providing steps, identify and display information (event information, location, selection options, prizes). 

The courts have ruled that storing data in a database and retrieving data from a database is well-known conventional and routine functions of a computer as indicated below.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The steps of identifying events, identifying and displaying available outcomes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 2-19 are directed to other functions of the game, such as causing timer to display, determining start time, and determining events prior to start time, and how the system is modified or identified. These limitations further describe the abstract idea of organizing human activity in which a wagering game is managed. The claim limitations individually and as a whole do not amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmisano et al (US 10,789,814).
Regarding claims 1 and 18-20: Palmisano et al discloses a system comprising: a plurality of processors; a plurality of memory devices (see abstract); and one or more display devices, wherein: the processors, the memory devices, and the one or more display devices are communicatively connected, and the plurality of memory devices collectively stores computer-executable instructions for controlling the processors to, collectively: receive information identifying a first player associated with a first device having at least one display device of the one or more display devices, at least one memory device of the memory devices, and at least one processor of the processors (see abstract; column 8, lines 29-45); cause a tournament graphical user interface (GUI) to be displayed on the at least one display device of the first device, the tournament GUI including a plurality of controls configured to display one or more unlocked tournament games that are available for play by the first player within a gaming tournament and one or more locked tournament games that are each available for play within the gaming tournament by the first player once unlocked for the first player (see column 12, lines 1-22); determine when one or more first conditions are met; cause, responsive to determining that the one or more first conditions are met, a first locked tournament game of the one or more locked tournament games indicated by the tournament GUI displayed on the at least one display device of the first device to transition to being an unlocked tournament game available for play by the first player (see column 12, lines 1-22); receive a first player game selection input via the tournament GUI displayed on the at least one display device of the first device, the first player game selection input associated with one of the one or more unlocked tournament games displayed by the tournament GUI displayed on the at least one display device of the first device (see column 12, lines 1-22); cause a first unlocked tournament game of the one or more unlocked tournament games to be presented for play via the at least one display device of the first device responsive, at least in part, to receipt of a player input via the ARISPO41US/P06105USP1U192tournament GUI displayed on the at least one display device of the first device (see column 12, lines 1-22); and adjust a first tournament score associated with the first player responsive to game outcomes in the first unlocked tournament game resulting from plays of the first unlocked tournament game (see column 12, lines 1-22).  

Regarding claim 2: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: cause a timer to be displayed as part of the tournament GUI, cause, prior to a start time of the gaming tournament, the timer to display a first countdown of time remaining until the gaming tournament starts, and cause, after the gaming tournament starts, the timer to display a second countdown of time remaining until the gaming tournament ends (see column 4, line 45- column 5, line 15, showing providing timing information for game play).

Regarding claim 3: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: cause a control to be displayed as part of the tournament GUI that indicates a number of plays in the gaming tournament that are available to the first player for use in playing one or more of the unlocked tournament games indicated by the graphical user interface (see column 5, line 61 – column 6, line 19).  

Regarding claim 4: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: cause a control to be displayed as part of the tournament GUI that indicates a number of perks that are available to the first player for use in the gaming tournament, wherein each perk is a redeemable benefit in the gaming tournament (see column 5, line 61 – column 6, line 19).

Regarding claim 5: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: cause one or more controls of the tournament GUI to indicate, for each type of perk of a plurality of types of perks that are earnable for use in the gaming tournament, the type of perk and a quantity of that type of perk that are available to the first player for use in the gaming tournament (see column 5, line 61 – column 6, line 19).  

Regarding claims 6 and 7: Palmisano et al discloses wherein the first device is an electronic gaming machine; wherein the first device is a mobile phone or a tablet computer (see column 11, lines 1-17).

Regarding claim 8: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: obtain geolocation data indicating a location of the first device, and determine that the one or more first conditions are met by determining that the location of the first device is at least within a predetermined geographical area associated with the first locked tournament game (see column 9, lines 17-34).  
Regarding claim 9: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively determine that the one or more first conditions are met by determining that the location of the first device is at least within the predetermined geographical area associated with the first locked tournament game for a determined period of time (see column 1, lines 23-45).  

Regarding claim 10: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: obtain geolocation data indicating a location of the first device, and determine that the one or more first conditions are met by determining that the location of the first device is within a predetermined geographical area associated with the first locked tournament game (see column 9, lines 17-34).  

Regarding claim 11: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: cause a game purchase GUI to be displayed on the at least one display device of the one of the one or more display devices, the game purchase GUI displaying a first purchase condition associated with the first locked tournament game, and receive input indicating that the player has met the first purchase condition, wherein the one or more first conditions are met when the first purchase condition is met (see column 1, lines 23-45).  

Regarding claim 12: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: determine when one or more second conditions are met, and cause the first player to be awarded items relating to the gaming tournament responsive to the one or more second conditions being met, wherein the one or more items are selected ARISPO41US/P06105USP1U194from the group consisting: of one or more plays for the gaming tournament, one or more perks that are redeemable for a benefit in the gaming tournament, and combinations thereof (see column 1, lines 23-45).    

Regarding claim 13: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: obtain geolocation data indicating a location of the first device, and determine that the one or more second conditions are met by determining that the location of the first device is at least within a predetermined geographical area (see column 9, lines 17-34).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano et al (US 10,789,814) in view of Weaver et al (US 2020/0364987).
Regarding claims 14-17: Palmisano et al discloses the invention substantially as claimed. 
However, Palmisano et al does not disclose wherein the predetermined geographical area is associated with a particular casino; wherein the predetermined geographical area at least partially overlaps with territory subject to tribal sovereignty; wherein at least 90% of the predetermined geographical area overlaps with the territory subject to tribal sovereignty; wherein all of the predetermined geographical area overlaps with the territory subject to tribal sovereignty.  
In an analogous invention, Weaver et al teaches wherein the predetermined geographical area is associated with a particular casino; wherein the predetermined geographical area at least partially overlaps with territory subject to tribal sovereignty; wherein at least 90% of the predetermined geographical area overlaps with the territory subject to tribal sovereignty; wherein all of the predetermined geographical area overlaps with the territory subject to tribal sovereignty (see abstract; paragraph [0003]).
It would have been obvious to a person of ordinary skill before the invention was made to modify Palmisano et al’s teaching as taught by Weaver’s invention for the purpose of having tournament games played on certain restricted locations only. This yields the expected result of increasing the user’s satisfaction in the game tournament. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715